Title: To Thomas Jefferson from Thomas Appleton, 1 May 1824
From: Appleton, Thomas
To: Jefferson, Thomas


dear Sir
Leghorn
1st May 1824.
My last respects, were under date of the 1st of april, by the Brig Hiram for New York, and which cover’d duplicates of my letters of the 8th of february; together with duplicate letter & receipt of Mr & Mad: Pini, for their annual interest, also two engravings of the exterior & interior of the Pantheon of Rome.—In relation to the capitels you have order’d, I can only repeat, that they progress to my intire Satisfaction.—I have this day receiv’d a letter from the Sculptor at Carrara, who writes me, that Raggi has not return’d, nor have his friends receiv’d any intelligence from him, or of him, Since his departure for the U: States.—The Sudden Sailing of the vessel, allows me only the time, to renew the expressions of my great esteem and respect.Th: Appleton